EXHIBIT 10.22
SUMMARY OF EXECUTIVE COMPENSATION
Annual Base Salaries
The executive officers of VCA Antech., Inc., are paid the following annual base
salaries:

              Name   Title   Base Salary
Robert L. Antin (1)
  Chairman, President & Chief Executive Officer   $ 892,320  
 
           
Arthur J. Antin (1)
  Chief Operating Officer & Senior Vice President   $ 567,840  
 
           
Tomas W. Fuller (1)
  Chief Financial Officer, Vice President & Secretary   $ 383,968  
 
           
Neil Tauber (1)
  Senior Vice President   $ 383,968  
 
           
Josh Drake
  President, Antech Diagnostics   $ 325,000  

 

(1)   Please refer to the employment agreements and other agreements of these
executive officers, each of which has been filed with the Securities and
Exchange Commission, for the other terms and conditions of their employment.

